NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VALARIA GARNETT,                                No.    16-55215

                Petitioner-Appellant,           D.C. No.
                                                2:14-cv-03223-JAK-KS
 v.

DERRAL ADAMS,                                   MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                            Submitted March 6, 2018**
                              Pasadena, California

Before: GOULD and MURGUIA, Circuit Judges, and CHRISTENSEN,*** Chief
District Judge.

      California state prisoner Valaria Garnett (“Garnett”) appeals the district

court’s denial of her 28 U.S.C. § 2254 habeas petition. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Dana L. Christensen, Chief United States District
Judge for the District of Montana, sitting by designation.
pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 2253. We review de novo, Alvarado

v. Hill, 252 F.3d 1066, 1068 (9th Cir. 2001), and affirm.

      Under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Garnett is entitled to relief only if she demonstrates that the state

court’s denial of her claims was: (1) “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States;” or (2) “based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d). Where the state supreme court denied review of a prisoner’s habeas

petition without comment, this Court looks to “the last reasoned state-court

decision.” Van Lynn v. Farmon, 347 F.3d 735, 738 (9th Cir. 2003); Cannedy v.

Adams, 706 F.3d 1148, 1158–59 (9th Cir. 2013). Here, that is the decision of the

California Court of Appeal (“CCA”).

      Garnett first contends that her trial counsel provided her with ineffective

assistance of counsel by failing to procure evidence of her physical weakness as

shown by an emergency room report completed over two months before the

incident which resulted in her eventual conviction. Accordingly, “[t]he pivotal

question is whether the state court’s application of the Strickland standard was

unreasonable.” Harrington v. Richter, 562 U.S. 86, 101 (2011). To establish a

successful ineffective assistance claim under Strickland, Garnett must have


                                          2                                    16-55215
demonstrated both that trial counsel’s conduct fell below an objective standard of

reasonableness and that a reasonable probability exists that, but for counsel’s

substandard performance, the decision reached by the fact finder would have been

different. Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). A court “need

not determine whether counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged deficiencies.” Id. at

697.

       After summarizing the factual evidence that would have been presented to

the jury had Garnett’s counsel procured the emergency room report and comparing

that evidence to what was presented, the CCA determined that the report was

cumulative and had been contradicted by more recent evidence presented to the

jury. Consequently, the CCA concluded that Garnett could not establish prejudice.

This determination is supported by the record and is not “contrary to, or . . . an

unreasonable application of” Strickland. § 2254(d). Further, contrary to Garnett’s

argument, this Court is satisfied that the CCA’s decision was based upon a

reasonable determination of the facts. The district court properly denied relief on

this claim.

       Second, Garnett argues that the admission of fire experimentation evidence

rendered her trial so fundamentally unfair that it violated due process as recognized

by the Supreme Court in Estelle v. McGuire, 502 U.S. 62 (1991). Additionally,


                                          3                                     16-55215
Garnett argues that the CCA’s conclusion that the trial court did not abuse its

discretion in admitting the fire experimentation evidence was based upon an

unreasonable determination of the facts for purposes of § 2254(d)(2). Garnett’s

arguments must fail as, under the AEDPA, even if this Court were inclined to find

the admission of the fire experimentation evidence so “clearly erroneous” that it

rendered the trial “fundamentally unfair,” we “may not permit the grant of federal

habeas corpus relief” if such an admission is “not forbidden by ‘clearly established

Federal law.’” Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009)

(quoting § 2254(d)(1)). “Simple errors of state law do not warrant federal habeas

relief.” Id. Consequently, Garnett needed to provide this Court with Supreme

Court precedent defining the level of similarity required for fire experimentation

evidence to be admissible in order to support her claim. As Garnett did not carry

this burden, the district court correctly denied this claim.

      Third, Garnett claims that her Confrontation Clause rights were violated

when Captain Patrick Wills was allowed to provide hearsay testimony that the

firefighters responding to the scene of the fire had denied stepping on her mother.

Although the CCA determined that any error was harmless beyond a reasonable

doubt under Chapman v. California, 386 U.S. 18, 24 (1967), Garnett contends that

the CCA’s failure to specifically address whether her Confrontation Clause rights

were violated mandates that this Court must review both her Confrontation Clause


                                           4                                  16-55215
claim and any resulting prejudice de novo. Again, Garnett’s argument must fail.

      Even if there had been an underlying constitutional violation, a state court’s

determination that the error “was harmless beyond a reasonable doubt under

Chapman, . . . undoubtedly constitutes an adjudication of [the] constitutional claim

on the merits” for the purposes of AEDPA. Davis v. Ayala, 135 S. Ct. 2187, 2198

(2015) (internal quotation marks and citation omitted). “When a Chapman

decision is reviewed under AEDPA, ‘a federal court may not award habeas relief

under § 2254 unless the harmlessness determination itself was unreasonable.’” Id.

at 2199 (quoting Fry v. Pliler, 551 U.S. 112, 119 (2007)) (emphasis in original). A

state court’s decision is not unreasonable if “fairminded jurists could disagree on

the correctness of that decision.” Harrington, 562 U.S. at 88 (internal quotation

marks and citation omitted). Based upon the overwhelming evidence of guilt and

the evidence showing that Garnett’s mother had died before the fire started, the

CCA determined that the hearsay testimony concerned a collateral issue immaterial

to the verdict and was harmless beyond a reasonable doubt. This harmlessness

determination is supported by the record and, because “a fairminded jurist could

agree with the state court’s Chapman determination,” it is reasonable. Rademaker

v. Paramo, 835 F.3d 1018, 1024 (9th Cir. 2016) (internal quotation marks and

citation omitted). The district court properly denied relief on this claim.

      Lastly, Garnett claims that the cumulative effect of all of the alleged errors


                                          5                                    16-55215
rendered her trial fundamentally unfair, resulting in a conviction in violation of due

process. “The cumulative effect of multiple errors can violate due process even

where no single error rises to the level of a constitutional violation or would

independently warrant reversal.” Parle v. Runnels, 505 F.3d 922, 927 (9th Cir.

2007) (citing Chambers v. Mississippi, 410 U.S. 284, 290 n.3 (1973)). The errors

must have “so infected the trial with unfairness as to make the resulting conviction

a denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974).

Such an infection occurs where the combined effect of the errors had a “substantial

and injurious effect or influence in determining the jury’s verdict.” Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993) (quoting Kotteakos v. United States, 328

U.S. 750, 776 (1946)). After extensive review, this Court, like the CCA before it,

has not discovered any harmful error that by itself, or together with other alleged

errors, could have substantially affected the jury’s verdict. See Hayes v. Ayers, 632

F.3d 500, 524 (9th Cir. 2011) (“Because we conclude that no error of constitutional

magnitude occurred, no cumulative prejudice is possible.”). Relief on this claim

was properly denied.

      AFFIRMED.




                                          6                                       16-55215